Matter of Nelson v Minardo (2015 NY Slip Op 01277)





Matter of Nelson v Minardo


2015 NY Slip Op 01277


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2014-11899

[*1]In the Matter of Eric Nelson, petitioner,
vPhilip G. Minardo, etc., et al., respondents.


Cantor, Coscia & Schustal, LLP, Brooklyn, N.Y. (Michael A. Coscia of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Angel M. Guardiola II of counsel), for respondent Philip G. Minardo.
Crawford & Bringslid Attorneys at Law, P.C., Staten Island, N.Y. (Allyn J. Crawford of counsel), for respondent Maureen Caffery.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit Philip G. Minardo, a Justice of the Supreme Court, Richmond County, from, inter alia, vacating a prior order of the same court dated August 5, 2011.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner failed to establish a clear legal right to relief in the nature of prohibition.
RIVERA, J.P., MILLER, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court